This was an Appeal in an Action of Debt from the County Court The Pit. had brought a former Action In which Judgm’t was given ag’st him but it was not entered quod Querens nil capiat per billam This former Judgm’t was pleaded in bar to the present Action There was a Demurrer to the Plea & Judgm’t in the County Court ag’st the Pit. But the Judgm’t was reversed here & the Pit. had Judgmt. for his debt
The Court remembered a Case of this kind sev’l years ago where they had given the like Judgm’t But note in the Case of Palmer & Word Oct. 1738 (which see postea Page 268) this same point was insisted on but not regarded by the Court